                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 ASHTON FLETCHER BRANCH                )             JUDGMENT IN CASE
 HARRIS,
                                       )
              Plaintiff,               )              1:18-cv-00180-FDW
                                       )
                 vs.                   )
                                       )
 CLEVELAND F. RIDDLE, et al.,          )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 8, 2020 Order.

                                               January 8, 2020
